EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 11, Letort et al. discloses a method / an apparatus using a non-contact tool setting apparatus mounted to a machine tool (Page 2 lines 99-102), the non-contact tool setting apparatus (Figs. 1-3) comprising a transmitter (1, 2) for emitting a light beam having a beam width and a receiver (6, 6’) for receiving the light beam, the receiver generating a beam intensity signal describing the intensity of received light (page 1 lines 84-87), the method being for measuring the length of a tool having a nominal tool diameter (D) less than the beam width such that fully inserting the tool into the light beam only partially occludes the light beam (as shown in Fig. 1 and 3), the method comprising the steps of; 
(i) moving the tool (3) through the light beam thereby causing a change in the beam intensity signal (page 1 lines 72-76), 

(iii) determining the length of the tool using the trigger signal generated in step (ii) (page 2 lines 56-83).
However, Letort et al. does not teach an apparatus for performing non-contact tool measurement on a machine tool for measuring the length of a tool having a nominal tool diameter less than the beam width, wherein the method comprises a step of applying a tool length correction that accounts for the nominal tool diameter being less than the beam width, and it does not appear to be obvious why one of ordinary skill in the art would modify Letort et al. such that the method comprises a step of applying a tool length correction that accounts for the nominal tool diameter being less than the beam width (see pages 6-8 of the remarks).
Accordingly, the prior art fails to teach or fairly suggest a method / an apparatus using a non-contact tool setting apparatus mounted to a machine tool requiring “the non-contact tool setting apparatus comprising a transmitter for emitting a light beam having a beam width and a receiver for receiving the light beam, the receiver generating a beam intensity signal describing the intensity of received light, the method being for measuring the length of a tool having a nominal tool diameter less than the beam width such that fully inserting the tool into the light beam only partially occludes the light beam, the method comprising the steps of; (i) moving the tool through the light beam thereby causing a change in the beam intensity signal, (ii) generating a trigger signal that indicates the beam intensity signal has crossed a trigger threshold, and (iii) determining the length of the tool using the trigger signal generated in step (ii) wherein the method comprises a step of applying a tool length correction that accounts for the nominal tool diameter being less than the beam width”, in the combination required by the claim.

Claims 2-13 and 15-17 are allowable by virtue of their dependency on claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Igarashi et al. [US 5,105,091 A]
Takayama [US 7,253,910 B2]
Petrohilos et al. [US 4,007,992 A]
Holloway et al. [US 2020/0198081 A1]
Stimpson et al. [US 2005/0167619 A1]
Egglestone et al. [US 2020/0180095 A1]
Stimpson et al. [US 2009/0051933 A1]
Stimpson et al. [US 2003/0060919 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882